Motion to vacate order of this court granted and the order of this court entered on January 14, 1960, dismissing the appeal is vacated and the appeal is reinstated. The assignment of J. Dudley Devine, Esq. as counsel for the defendant-appellant for the purposes of the appeal, contained in the order of this court, entered on April 15, 1958, is vacated and J. Dudley Devine, Esq. is relieved of said assignment. Edwin Deane Leonard, Esq. of 15 Broad Street, New York, N. Y. is assigned as counsel for the defendant-appellant in the place and stead of J. Dudley Devine, Esq. The time of the appellant to perfect the appeal is enlarged up to and including February 28, 1961, with notice of argument for the April 1961 Term of this court. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.